 
 
Exhibit 10.1


$1,000,000.00
December 4, 2008
Waco (city), Texas (state)




PROMISSORY NOTE
(Revolving Line of Credit)




           FOR VALUE RECEIVED, CELSIUS, INC., a Nevada corporation, authorized
to do business in Florida as CELSIUS PRODUCTS, INC. (hereinafter the
“Borrower”), promises to pay to the order of CD FINANCIAL, LLC, a Florida
limited liability company, its successors or assigns (hereinafter the “Lender”)
at  3299 N. W. 2nd Avenue, Boca Raton, FL 33431 or such other place as Lender
may from time to time designate in writing, the principal sum of ONE MILLION AND
NO/100THS DOLLARS ($1,000,000.00) plus interest on the unpaid principal balance
the variable rate equal to three hundred (300) [3.00%] basis points over the one
(1) month LIBOR Rate (the “Note Rate”).


The term LIBOR shall mean the London Interbank Offered Rate as published in the
“Money Rates” section of The Wall Street Journal on the date of execution
hereof, or if no such rate is published in The Wall Street Journal, then the
nearest comparable published rate, as determined by the Lender.  Interest shall
be calculated on the principal balance, which from time to time is
outstanding,  on the basis of a three hundred sixty (360) day year, based on the
actual number of days elapsed in each month.  The rate of interest from time to
time applicable to the unpaid balance of the principal shall be calculated on a
monthly basis, and payments shall be made as follows:


Commencing on January 25, 2008 and continuing on 25th day of each month
hereafter, Borrower shall make monthly payments of interest only at the Note
Rate.  On December 24, 2009 (the “Maturity Date”), all outstanding and unpaid
principal, all accrued and unpaid interest thereon and other charges or fees
which are then due and owing from Borrower to Lender shall be immediately due
and payable.


Thereafter, annual extensions to the Maturity Date shall be available to the
Borrower upon Lender’s sole discretion,  provided: (i) no Event of Default (as
such term is defined herein and in the Loan Agreement) exists under the Loan and
there exists no fact or circumstance that with notice, the lapse of time or both
would constitute an Event of Default under the Loan, (ii) Borrower requests same
in writing at least thirty (30) days prior to the then-existing Maturity Date,
and (iii) in Lender’s sole determination, no material adverse change has
occurred in any Obligor or the collateral for the Loan.


Subject to the terms and conditions of this Note and the Loan and Secur­ity
Agreement, described below, Lender shall advance funds to Borrower pursuant to
the terms of such Loan and Security Agreement such that Borrower may borrow,
partially or wholly repay, and reborrow, on a revolving basis, up to a maximum
principal sum equal to the face amount of this Note at any one time outstanding.
 
 
1

--------------------------------------------------------------------------------



 
Prior to the occurrence of an Event of Default, all payments made hereunder
shall be applied first to interest due and payable hereunder, then to principal,
then to all amounts due hereunder other than interest and principal as more
particularly described hereinabove.  If an Event of Default has occurred and is
continuing, all payments made hereunder may be applied to the sums due hereunder
or in the Loan Documents executed and delivered in connection with this Note, in
a manner and order according to the sole discretion of Lender.


If any payment required to be paid pursuant to this Note is not paid in full
within five (5) days after its scheduled due date, Lender may assess a late
charge in the amount of five percent (5%) of the unpaid amount of the payment,
or the maximum permitted by applicable law, whichever is less.


Failure to make any payment when due shall cause the entire remaining unpaid
balance of principal and interest to be declared immediately due and payable at
the option of the Lender without notice or demand.  Additional events of default
hereunder and the rights and remedies of Lender upon the occurrence of such
events of default are set forth herein, in the Loan Agreement and related Loan
Documents of even date herewith executed and delivered by the Borrower in
connection with this Note.


The Borrower and any endorser or guarantor of this Note each hereby waives, to
the fullest extent permitted by law,  presentment for payment, demand, protest,
notice of non-payment or dishonor, notices of protest and all other demands and
notices in connection with the delivery, performance and enforcement of this
Note and waive all defenses that may be based on suretyship or impairment of
collateral. This Note shall bear interest at the rate of the maximum permitted
by applicable law (the "Default Rate"), after the Maturity Date hereof or
following an Event of Default hereunder until paid in full.  If for any reason
the Borrower is required to pay, or has paid, interest at a rate in excess of
the maximum rate permitted by applicable law, then the interest rate shall be
deemed to be reduced, automatically and immediately, to such maximum rate
permitted, and interest payable hereunder shall be computed and paid at the
maximum rate and the portion of all prior payments of interest in excess of the
principal sum shall be applied as partial prepayments, notwithstanding any
provision hereof prohibiting partial prepayments.


In the event Lender shall employ counsel to collect this obligation or to
administer, protect or foreclose the security given in connection herewith, the
Borrower agrees to pay reasonable attorney's fees for services of such counsel
whether or not suit is brought plus costs, including all court costs, incurred
in connection herewith through appellate proceedings.


Borrower may prepay this Note in whole or in part at any time during the term of
this Note.


This Note is secured by the following  security documents of even date herewith
which shall be incorporated by reference herein:


 
(i)
Loan and Security Agreement between Borrower, Celsius, Inc., a Nevada
corporation, and Celsius Products, Inc., a Nevada corporation authorized to do
business in the State of Florida (jointly and severally “Celsius”), and Lender;
  (ii)
UCC-1 Financing Statements delivered by Celsius as debtor, to Lender, as secured
party to be filed in the Public Records of Palm Beach County, Florida,  with the
Florida Secured Transactions Registry, and with the State of Nevada.
  (iii)
Guaranty Agreement given by Celsius Holdings, Inc., a Nevada corporation (the
“Guarantor”);

and any and all other related Loan Documents thereto from Borrower and
Guarantor.
 
2

--------------------------------------------------------------------------------



 
If suit is instituted to enforce the terms of this Note, the Courts of the State
of Florida and the Federal Courts located in the State of Florida shall have
non-exclusive personal jurisdiction over the Borrower, and the venue of the
suit, at the option of Lender, may be laid in Palm Beach County, Florida. The
Borrower agrees not to claim that Florida is an inconvenient place for trial.


This Note shall be construed and enforced in accordance with the substantive
laws of the State of Florida.


The Borrower hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any such suit, action or proceeding in any state or federal court sitting in the
State of Florida may be made by certified or registered mail, return receipt
requested, directed to the Borrower at the following address: 140 N.E. 4th
Avenue, Suite C, Delray Beach, Florida 33483.


All capitalized terms used in this Note not defined herein are as defined in the
Loan Documents.


               THE BORROWER HEREBY EXPRESSLY AND IRREVOCAVBLY WAIVES  ANY CLAIM
OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE, FORUM NON CONVENIENS OR ANY SIMILAR
BASIS.  THE BORROWER SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO
ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN  THE
LAWS OF THE STATE OF FLORIDA UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY THE
LAWS OF THE STATE OF FLORIDA.  NOTHING IN THIS NOTE SHALL AFFECT OR IMPAIR IN
ANY MANNER OR TO THE EXTENT THE RIGHT OF LENDER TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY JURISDICTION OR TO SERVE PROCESS IN
ANY MATTER PERMITTED BY LAW.


If this Note is mutilated, lost, stolen or destroyed, then upon surrender
thereof (if mutilated) or receipt of evidence and indemnity (if lost, stolen or
destroyed) the Borrower shall execute and deliver a new note of like tenor,
which shall show all payments which have been made on account of the principal
hereof.


BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
(INCLUDING BUT NOT LIMITED TO) ANY CLAIMS, CROSS-CLAIMS OR THIRD PARTY CLAIMS
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREIN. BORROWER ALSO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT
IT MAY HAVE TO ANY SPECIAL INCIDENTIAL OR CONSEQUENTIAL DAMAGES. BORROWER
ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS LOAN, INCLUDING
THIS NOTE, BY, INTER ALIA, THE PROVISIONS OF THIS PARAGRAPH.


 
[balance of this page left intentionally blank]




3

--------------------------------------------------------------------------------




BORROWER:


CELSIUS, INC., a Nevada corporation, authorized to do business in the State of
Florida as CELSIUS PRODUCTS, INC.


By:            /s/ Janice Haley                          
Name:      Janice Haley                               
                                                      
As its:     Vice President                             
                                                     

                    
                         (Corporate Seal)


Address:  140 N.E. 4th Avenue, Suite C
     Delray Beach, Florida 33483


STATE OF       Texas                 )
                                          ss:
COUNTY OF   McCleanne       )

The foregoing instrument was acknowledged before me this Dec 4th, 2008, by
Janice Haley as Vice President of CELSIUS, INC., a Nevada corporation,
authorized to do business in Florida as CELSIUS PRODUCTS, INC. He is personally
known to me or has  produced a Florida driver’s license as identification.


/s/ Saul Nava Jr.                                 
Notary Public, State of Texas
My Commission Expires: 11-6-2010         {Seal}
 
 
4